DETAILED ACTION
Following applicant’s amendment filed 5/02/2022, claims 1-10 and 12-35 are pending with claim 7 withdrawn from consideration.  Claims 1-6, 8-10 and 12-35 are treated on their merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy et al. (US Patent 7216666).
Regarding Claim 22, Levy discloses a hose reel 12 for coiling a hose (e.g. a garden hose), the hose reel comprising: a frame (including 6 and 6’); and a reel assembly 12 rotatably connected to the frame about an axis of rotation (axis along the axis of gear 24 and input end 34), the reel assembly including a drum assembly 12 having a drum surface (circumferential surface of 12) configured to receive and support the hose (via connection of the hose with 14) as the drum assembly is rotated about the axis of rotation to coil the hose around the drum surface (col. 3, lines 63-67), the drum assembly including a hose fitting (the leftward portion of drum 12 as shown in Figure 1 is seen to be readable as a hose fitting in the same manner as achieved by applicant; Figure 1 shows the left and right portions of 12 coupled together) defining a fluid outlet 14, the hose fitting configured to be connected to one end of the hose (supply side of the hose) to fluidly connect the hose to the fluid outlet 14, the drum assembly defining a fluid inlet 40 aligned with the axis of rotation and a passageway 44 fluidly coupling the fluid inlet 40 to the fluid outlet 14, the drum assembly defining a recess in the drum surface (at the location of outlet fitting 14; Figure 1) in which the fluid outlet 14 of the hose fitting is disposed (as shown in Figure 1) such that at least a portion of the fluid outlet 14 is disposed between the axis of rotation and the drum surface (as shown in Figure 1, the entire outlet 14 is within the drum surface), the drum assembly including a one-piece body portion (the rightward portion of 12 as shown in Figure 1 is shown with a constant cross-section in Figure 3 and therefore is a one-piece body portion; it is noted that the term “extruded” is a product-by-process type limitation which does not define over the integrally formed portion described above) defining a portion of the drum surface (as described above), the drum assembly defining an interior circumferentially surrounding the axis of rotation (best shown in Figure 3), the drum assembly substantially circumferentially surrounding the interior to inhibit user access to the interior (as best shown in Figure 3, the drum assembly substantially surrounds the interior of the drum such that a user cannot access the interior).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-15, 18-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US Patent 7216666) in view of Evans et al. (US Patent 8702026).
Regarding Claim 1, Levy discloses a hose reel 12 for coiling a hose (e.g. a garden hose), the hose reel comprising: a frame (including 6 and 6’); and a reel assembly 12 rotatably connected to the frame about an axis of rotation (axis along the axis of gear 24 and input end 34), the reel assembly including a drum assembly 12 having a drum surface (circumferential surface of 12) configured to receive and support the hose (via connection of the hose with 14) as the drum assembly is rotated about the axis of rotation to coil the hose around the drum surface (col. 3, lines 63-67), the drum assembly including a hose fitting (the leftward portion of drum 12 as shown in Figure 1 is seen to be readable as a hose fitting in the same manner as achieved by applicant; Figure 1 shows the left and right portions of 12 coupled together) defining a fluid outlet 14, the hose fitting configured to be connected to one end of the hose (supply side of the hose) to fluidly connect the hose to the fluid outlet 14, the drum assembly defining a recess in the drum surface (at the location of outlet fitting 14; Figure 1) in which the fluid outlet 14 of the hose fitting is disposed when the hose fitting is coupled to the portion of the drum assembly (as shown in Figure 1) such that at least a portion of the fluid outlet 14 is disposed between the axis of rotation and the drum surface (as shown in Figure 1, the entire outlet 14 is within the drum surface), the drum surface including a first portion (leftward portion in Figure 1) and a second portion (rightward portion in Figure 1), the hose fitting defining the first portion of the drum surface (as described above), the first portion of the drum surface being arranged with respect to the second portion of the drum surface to form a continuation of the second portion of the drum surface when the hose fitting is coupled to the portion of the drum assembly (as shown in Figure 1; the leftward portion of drum 12 having the outlet 14 forms a continuation of the rightward portion of drum 12; these portions shown as separate elements as evidenced by the circumferential line in Figure 1 separating the elements).
Levy discloses the hose fitting (left side of 12 as shown in Figure 1) coupled to the remainder of the drum, however Levy does not disclose the hose fitting being releasably coupled to a portion of the drum assembly.
Evans teaches a hose reel and further teaches a drum 102 (Figures 5A and 5B especially) having adjacent sections releasably coupled using coupling elements (such as screws 161).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Levy such that the sections of the drum are releasably coupled using screws as taught by Evans for the purpose of utilizing an old and well known fastening arrangement which allows for quick assembly and disassembly.
Regarding Claim 2, Levy further discloses the fluid outlet 14 is disposed entirely between the axis of rotation and the drum surface (as shown in Figure 1).
Regarding Claim 3, Levy further discloses the drum assembly includes a recess surface (best shown in Figures 1 and 3, the surface defining the base of the groove accommodating outlet 14) defining the base of the recess, the recess surface extending from about the fluid outlet to the drum surface (this surface extends to the main drum surface as shown in Figure 1).
Regarding Claim 4, Levy further discloses the recess has a depth extending between the drum surface and the recess surface, the depth of the recess increasing as the recess surface extends from the drum surface toward the fluid outlet (as best shown in Figure 1, the depth of the recess increases from zero at the forward end in Figure 1 to the maximum depth at the back end in Figure 1).
Regarding Claim 12, Levy in view of Evans further discloses the hose fitting is releasably coupled to the portion of the drum assembly with a fastener (screw 161 as taught by Evans as described above).
Regarding Claim 13, Levy further discloses a fluid inlet 19 configured to be fluidly connected to a fluid source and a fluid passageway (from 19 to 14) extending from the fluid inlet to the fluid outlet to fluidly connect the hose to the fluid source.
Regarding Claim 14, Levy is seen as further disclosing the drum assembly includes an axle 40 (socket 40 as best shown in Figure 5 is seen to be readable as an “axle” because it is cylindrical and provided along the axis of the drum; it is clear that the drum must rotate around the tube 42 as is known in the art in which 14 must rotate with the drum while 19 must remain stationary with the frame to allow for connection with a supply hose) rotatably connected to the frame (at the connection with 42) and defining the axis of rotation, the axle defining a portion of the fluid passageway (as shown in Figure 5).
Regarding Claim 15, Levy further discloses the axle 40 includes a fluid body portion defining said portion of the fluid passageway (best shown in Figure 5) and a shaft 42 coupled to the fluid body portion.
Regarding Claim 18, Levy further discloses the reel assembly further includes first 10 and second 11 side flanges connected to opposite first and second ends of the drum assembly, respectively (Figure 1).
Regarding Claim 19, Levy further discloses a prime mover (turbine wheel 54 provides a prime mover) operatively coupled to the reel assembly to rotate the reel assembly about the axis of rotation (the turbine wheel 54 operates the reel via water exiting nozzle 94).
Regarding Claim 20, Levy further discloses a hose (although not shown, Levy discloses a garden hose is coupled to 14).
Regarding Claim 24, Levy in view of Evans further discloses the fastener (161 as taught by Evans) extends in a direction that is generally perpendicular to the axis of rotation (it is noted that the fastener “extends” in directions both parallel and perpendicular to the axis of rotation; that is, the radial dimension of the fastener taught by Evans extends in a direction generally perpendicular to the axis of rotation).
Claims 1-4, 12-15, 18-20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US Patent 7216666) in view of Nelson (US Patent 5381981).
Regarding Claims 1-4, 13-15 and 18-20, Levy discloses all of the elements of these claims as described above except for the hose fitting being releasably coupled to a portion of the drum assembly.
Nelson teaches a hose reel (abstract) and further teaches first 22 and second 24 portions of the drum being releasably coupled (via screws 56).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Levy such that the sections of the drum are releasably coupled using screws as taught by Nelson for the purpose of utilizing an old and well known fastening arrangement which allows for quick assembly and disassembly.
Regarding Claim 12, Levy in view of Nelson further discloses the hose fitting is releasably coupled to the portion of the drum assembly with a fastener (screw 56 as taught by Nelson as described above).
Regarding Claim 23, Levy in view of Nelson further discloses the drum surface defines an aperture aligned with the fastener (the drum surface is seen to include both the circumferential exterior surface as well as the internal surface which includes apertures in the sides to allow a tool to engage screw 56 as taught by Nelson; Figures 4 and 6 especially), the aperture sized and shaped to permit a tool to extend therethrough to engage the fastener (as described above as taught by Nelson).
Regarding Claim 24, Levy in view of Nelson further discloses the fastener (56 as taught by Nelson) extends in a direction that is generally perpendicular to the axis of rotation (it is noted that the fastener “extends” in directions both parallel and perpendicular to the axis of rotation; that is, the radial dimension of the fastener taught by Nelson extends in a direction generally perpendicular to the axis of rotation).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US Patent 7216666) in view of either Evans et al. (US Patent 8702026) or Nelson (US Patent 5381981) as applied to claims 4 or 1 above, and further in view of Klose (EP 2502866).
Regarding Claim 5, Levy does not clearly disclose at least a portion of the recess surface is curved about the axis of rotation.
Klose teaches a hose reel and further teaches a recess 521 in a drum surface to accommodate a hose fitting 571, wherein at least a portion of the recess 521 is curved about the axis of rotation (the recess extends around the circumference of the drum and therefore is curved along with the surface of the drum about the axis of rotation).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Levy such that the recess is curved about the axis of rotation as taught by Klose for the purpose of providing a gradual bend of the hose to thereby eliminate any potential kinking of the upstream end of the hose.
Regarding Claim 6, Levy does not clearly disclose the recess is configured to guide the hose from the fluid outlet to the drum surface such that the hose extends from the recess in a direction that is generally perpendicular to the axis of rotation.
Klose teaches a hose reel and further teaches a recess 521 in a drum surface to accommodate a hose fitting 571, wherein the recess is configured to guide the hose from the fluid outlet to the drum surface such that the hose extends from the recess in a direction that is generally perpendicular to the axis of rotation (best shown in Figures 1 and 2; the recess guides the hose to extend from the recess in the tangential direction, generally perpendicular to the axis of rotation).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Levy such that the recess guides the hose in a direction perpendicular to the axis of rotation as taught by Klose for the purpose of providing a gradual bend of the hose to thereby eliminate any potential kinking of the upstream end of the hose.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US Patent 7216666) in view of either Evans et al. (US Patent 8702026) Nelson (US Patent 5381981) as applied to claim 15 above, and further in view of Tisbo et al. (US Patent 4512361).
Regarding Claim 16, Levy does not disclose the hose fitting (the leftward portion of drum 12 as shown in Figure 1) is releasably coupled to the fluid body portion 40.
Tisbo teaches a hose reel assembly and further teaches a hose fitting (reel half 116 similar to that of Levy) is releasably coupled to a fluid body portion 190 (via removable screws through apertures 202).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Levy such that the hose fitting and fluid body portion are releasably coupled as taught by Tisbo for the purpose of allowing disassembly of the device, thereby making repairs easier.
Regarding Claim 17, Levy in view of Tisbo further discloses a seal (192 as taught by Tisbo) disposed between the hose fitting and the fluid body (in the manner taught by Tisbo) portion to form a fluid tight seal between the hose fitting and the fluid body portion when the hose fitting and fluid body portion are coupled together (best shown in Figure 9 of Tisbo).
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21 and 25-35 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant argues that applicant’s fitting forms a continuation of the remainder of the drum surface and this feature is not taught by Tisbo or Klose.  However, newly applied Levy teaches a hose reel wherein the drum is formed of two “portions” (separated by the circumferential line around the drum shown in Figure 1).  Therefore, the left portion shown in Figure 1 is relied upon as readable on the recited hose fitting.  This portion forms a continuation of the drum surface similar to the manner in which this is achieved by applicant’s device.  It is noted that Evans or alternatively Nelson are relied upon for teaching the removability of the section of the drum as required by claim 1.  Regarding Claim 22, Levy discloses a reel having a drum circumferentially surrounding an interior to inhibit user access.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753